Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10877928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josephine Paltin on 7/22/2022.

The application has been amended as follows: 

*** BEGIN EXAMINER’S AMENDMENT ***
AMENDMENTS TO THE CLAIMS
1.	(Currently Amended) A computer-implemented method comprising:
taking a first snapshot of a first data volume of a virtual machine, wherein the first data volume comprises a plurality of data groupings;
generating a first data structure that comprises, for each data grouping in the first data volume, both: 
a respective checksum, and 
a respective indication that: 1) the data grouping is null data, or 2) the data grouping is not null data;
pre-warming a second data volume from the first snapshot by copying data groupings from the first snapshot to the second data volume, wherein the generating of the first data structure and the pre-warming of the second data volume are performed while the virtual machine is in an active state;
determining a first set of data groupings among the plurality of data groupings in the second data volume that are changed relative to a preceding backup operation of the second data volume;
reading, from the second data volume, the changed first set of data groupings, and skipping reading any data groupings in the second data volume that (a) are null data or (b) are unchanged relative to the preceding backup operation of the second data volume; and
generating a secondary copy of the second data volume based on the changed first set of data groupings read from the second data volume, wherein the secondary copy represents an incremental backup copy of the first data volume at a point in time when the first snapshot was taken.

2.	(Original) The method of claim 1, further comprising:
injecting a utility into the virtual machine, wherein the injected utility performs the generating of the first data structure.

3.	(Original) The method of claim 1, further comprising:
injecting a utility into the virtual machine, wherein the injected utility performs the pre-warming of the second data volume.

4.	(Original) The method of claim 1, wherein the generating of the first data structure and the pre-warming of the second data volume are concurrently performed by a utility injected into the virtual machine.

5.	(Currently Amended) The method of claim 1, further comprising:
updating [[the]] a second data structure to reflect a respective checksum for each data grouping backed up in the secondary copy.

6.	(Currently Amended) The method of claim 1, wherein the determining that the first set of data groupings among the plurality of data groupings in the second data volume are changed relative to the preceding backup operation of the second data volume is further based on a second data structure, which comprises, for each data grouping in the first data volume, a respective checksum populated thereinto in an earlier backup operation, thereby enabling a comparison, for a given data grouping, of a checksum of the first data volume against an earlier and most recently populated checksum. 

7.	(Currently Amended) The method of claim 1, wherein the pre-warming of the second data volume comprises, for a given data grouping in the second data volume, initializing the given data grouping in the second data volume from a corresponding data grouping in the first snapshot before the given data grouping can be read from the second data volume.

8.	(Original) The method of claim 1, wherein the generating of the secondary copy is part of a second backup operation that follows the preceding backup operation.

9.	(Currently Amended) The method of claim 1, wherein a computer-implemented storage manager initiates the generating of the secondary copy and also initiates one or more earlier backup operations, including the preceding backup operation.

10.	(Original) The method of claim 1, wherein the virtual machine operates in a cloud-based computing environment, and wherein the first data volume and the second data volume are configured in the cloud-based computing environment.

11.	(Currently Amended) A system comprising:
	one or more non-transitory, computer-readable media having computer-executable instructions stored thereon; and
	one or more hardware processors that, having executed the computer-executable instructions, configure the system to perform a plurality of operations comprising:
taking a first snapshot of a first data volume of a virtual machine, wherein the first data volume comprises a plurality of data groupings;
generating a first data structure that comprises, for each data grouping in the first data volume, both: 
a respective checksum, and 
a respective indication that: 1) the data grouping is null data, or 2) the data grouping is not null data;
pre-warming a second data volume from the first snapshot by copying data groupings from the first snapshot to the second data volume, wherein the generating of the first data structure and the pre-warming of the second data volume are performed while the virtual machine is in an active state;
determining a first set of data groupings among the plurality of data groupings in the second data volume that are changed relative to a preceding backup operation of the second data volume;
reading, from the second data volume, the changed first set of data groupings, and skipping reading any data groupings in the second data volume that (a) are null data or (b) are unchanged relative to the preceding backup operation of the second data volume; and
generating a secondary copy of the second data volume based on the changed first set of data groupings read from the second data volume, wherein the secondary copy represents an incremental backup copy of the first data volume at a point in time when the first snapshot was taken.

12.	(Original) The system of claim 11, wherein the plurality of operations further comprises:
injecting a utility into the virtual machine, wherein the injected utility performs the generating of the first data structure.

13.	(Original) The system of claim 11, wherein the plurality of operations further comprises:
injecting a utility into the virtual machine, wherein the injected utility performs the pre-warming of the second data volume.

14.	(Original) The system of claim 11, wherein the generating of the first data structure and the pre-warming of the second data volume are concurrently performed by a utility injected into the virtual machine.

15.	(Currently Amended) The system of claim 11, wherein the plurality of operations further comprises:
updating [[the]] a second data structure to reflect a respective checksum for each data grouping backed up in the secondary copy.

16.	(Currently Amended) The system of claim 11, wherein the determining that the first set of data groupings among the plurality of data groupings in the second data volume are changed relative to the preceding backup operation of the second data volume is further based on a second data structure, which comprises, for each data grouping in the first data volume, a respective checksum populated thereinto in an earlier backup operation, thereby enabling a comparison, for a given data grouping, of a checksum of the first data volume against an earlier and most recently populated checksum. 

17.	(Currently Amended) The system of claim 11, wherein the pre-warming of the second data volume comprises, for a given data grouping in the second data volume, initializing the given data grouping in the second data volume from a corresponding data grouping in the first snapshot before the given data grouping can be read from the second data volume.

18.	(Original) The system of claim 11, wherein the generating of the secondary copy is part of a second backup operation that follows the preceding backup operation.

19.	(Currently Amended) The system of claim 11, wherein a computer-implemented storage manager initiates the generating of the secondary copy and also initiates one or more earlier backup operations, including the preceding backup operation.

20.	(Original) The system of claim 11, wherein the virtual machine operates in a cloud-based computing environment, and wherein the first data volume and the second data volume are configured in the cloud-based computing environment.

*** END EXAMINER’S AMENDMENT ***

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims as amended presents a method and system comprising: taking a first snapshot of a first data volume of a virtual machine, wherein the first data volume comprises a plurality of data groupings; generating a first data structure that comprises, for each data grouping in the first data volume, both: a respective checksum, and a respective indication that: 1) the data grouping is null data, or 2) the data grouping is not null data; pre-warming a second data volume from the first snapshot by copying data groupings from the first snapshot to the second data volume, wherein the generating of the first data structure and the pre-warming of the second data volume are performed while the virtual machine is in an active state; determining a first set of data groupings among the plurality of data groupings in the second data volume that are changed relative to a preceding backup operation of the second data volume; reading, from the second data volume, the changed first set of data groupings, and skipping reading any data groupings in the second data volume that (a) are null data or (b) are unchanged relative to the preceding backup operation of the second data volume; and generating a secondary copy of the second data volume based on the changed first set of data groupings read from the second data volume, wherein the secondary copy represents an incremental backup copy of the first data volume at a point in time when the first snapshot was taken.  While incrementally backing up virtual machines and pre-warming volumes are generally well known in the art, when the applicant’s amended invention is taken as a whole, the prior art does not explicitly teach incrementally backing up the data volumes while concurrently generating the data structure used for analyzing the backups and pre-warming the volume while the virtual machine is in active operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             7/27/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152